Exhibit 99.1 BEST ENERGY SERVICES ANNOUNCES ELECTION OF NEW DIRECTOR AND APPOINTMENT OF NEW PRESIDENT AND COO HOUSTON, TEXAS: FEBRUARY 1, 2010 – (PR NEWSWIRE) –Best Energy Services, Inc. (OTCBB: BEYS) announced today the appointment of Eugene Allen as its President and Chief Operating Officer.A second generation oilman with over 40 years of hands-on experience in the oil and gas industry, Mr. Allen was previously General Manager of Best Well Services, Inc., a subsidiary of Best Energy based in Liberal, Kansas (“BWS”) where he has been employed for the past 16 years. Mr.
